Per Curiam.

Petitioner’s sole contention in this case is that the prosecution did not prove the essential elements of the crimes for which petitioner was charged. Petitioner urges that he could not be guilty of burglary because the house which was burglarized belonged to his sister, that he had a key thereto and permission to enter it at any time. Based on this, he contends that since he could not be guilty of burglary he also could not be guilty of larceny. In addition to his legal contentions, petitioner denies any guilt of the crimes.
The matters which petitioner urges relate to his claimed innocence of the crime. It is well established that the guilt or innocence of an accused of the crime for which he was- convicted is not a question cognizable in habeas corpus but can be reached only by appeal. In re Poage, 87 Ohio St., 72; and Spence v. Sacks, Warden, 173 Ohio St., 419.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.